      Case 2:16-cv-00529-GBW-GJF Document 90-1 Filed 01/07/20 Page 1 of 1

                                                                                     FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS
                                                EALS
                                                E                                Tenth Circuit

                             FOR THE TENTH CIRCUIT                             January 7, 2020
                                                       _
                                                       ___
                         _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
 LJ DOLIN,

       Plaintiff - Appellant,

 v.                                                            No. 19-2090
                                                  (D.C. No. 2:16-CV-00529-GBW-GJF)
 THYSSENKRUPP ELEVATOR CORP.,

       Defendant - Appellee.
                      _________________________________

                                      ORDER
                         _________________________________



       In accordance with 10th Cir. R. 33.1 and upon consideration of the stipulation of

the parties to voluntarily dismiss the captioned appeal, this appeal is dismissed. See Fed.

R. App. P. 42(b).

       Each party will bear their own costs on appeal. A copy of this order will stand as

the mandate of the court.


                                              Entered for the Court



                                              CHRISTOPHER M. WOLPERT, Clerk
